Title: To Benjamin Franklin from La Rochefoucauld, [21 April 1777]
From: La Rochefoucauld, Louis-Alexandre, duc de La Roche-Guyon et de
To: Franklin, Benjamin


Lundi matin [April 21, 1777].
Le Duc de la Rochefoucauld fait bien des complimens à Monsieur le Docteur franklyn, et le prie de vouloir bien, s’il a achevé de lire la Traduction de la Constitution de Virginie, la lui renvoier, parce qu’il voudroit avoir le tems d’y faire quelques corrections, pour lui demander, s’il est nécessaire, quelques derniers éclaircissemens Vendredi; il espere et Madame sa mere aussi que Monsieur le Docteur [se rappelle?] l’engagement qu’il a pris de venir diner avec eux ce jour là, et d’amener Monsieur son petit fils.
Si Monsieur franklyn a la suite de la Constitution de Maryland, le Duc de la Rochefoucauld lui sera obligé de vouloir bien la lui renvoyer, et lui renvoier aussi les deux Remembrancers qui contiennent celle de Virginie.
 
Notation: de la Rochefoucaut
